Case 1:20-cv-00082-MAC-KFG Document 12 Filed 10/27/20 Page 1 of 2 PageID #: 44




 UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


 DAVID FRANKLIN WEST,                              §
                                                   §
                 Plaintiff,                        §
                                                   §
 versus                                            §   CIVIL ACTION NO. 1:20-CV-82
                                                   §
 TDCJ-CID,                                         §
                                                   §
                 Defendant.                        §

    MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
   ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff David Franklin West, a prisoner confined at the Stiles Unit of the Texas

 Department of Criminal Justice, Correctional Institutions Division (TDCJ-CID), proceeding pro

 se, filed this civil rights action pursuant to 42 U.S.C. § 1983 against TDCJ-CID.

          The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

 States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

 orders of this court. The magistrate judge has submitted a Report and Recommendation of United

 States Magistrate Judge.      The magistrate judge recommends dismissing the action without

 prejudice for want of prosecution.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed

 objections to the magistrate judge’s Report and Recommendation.

          The court has conducted a de novo review of the objections in relation to the pleadings and

 the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

 the objections are without merit.
Case 1:20-cv-00082-MAC-KFG Document 12 Filed 10/27/20 Page 2 of 2 PageID #: 45




        On March 30, 2020,plaintiff was ordered to pay the $400.00 filing fee or submit a motion

 for leave to proceed in forma pauperis. Plaintiff chose not to comply with the order and, instead,

 argued that he was not required to pay a filing fee. On May 4, 2020, the magistrate judge

 recommended dismissing the action for want of prosecution. In his objections, plaintiff continues

 to argue that he does not have to pay a filing fee. Plaintiff also submitted a document purporting

 to convey a future interest in an estate. Because plaintiff has made no attempt to comply with the

 court order, the magistrate judge correctly concluded that the action should be dismissed for want

 of prosecution.

                                             ORDER

        Accordingly, plaintiff’s objections (#11) are OVERRULED. The findings of fact and

 conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#9)

 is ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

 judge’s recommendation.


        Signed this date
        Oct 27, 2020




                                                 2
